Simonton, J.,
(charging jury.) The defendant sent through the mail, sealed, a letter addressed to one E. H. Deas. In the letter he speaks of a prosecution set on foot against him by Deas for forgery, and of his acquittal, and, referring to Deas’ testimony, calls it a lie, winding up by calling him “a lying son of a bitch.” He is indicted under section 3893, Rev. St. U. S., as amended by act of congress approved September 26, 1888. This section punishes the sending through the mail, sealed or unsealed, “any obscene, lewd, or lascivious book, pamphlet, picture, paper, letter, writing, print, or-other publication of an indecent character.” The district attorney rests on the fact that this letter is obscene, within the words of this section. It seems to me that this section is intended to forbid the dissemination through the mails of obscene literature, of the use of words or pictures, appealing to the animal passion, stimulating it, corrupting and debauching the mind and heart, (see U. S. v. Clark, 43 Fed. Rep. 574;) and that when congress seeks to prevent the use of the mail *754ior the employment of language of an insulting character it confines itself to postal-cards and letters on the envelope of which this language appears. In the act containing the amendment to section 3893, on-which this indictment is framed, is a section declaring unmailable “matter upon the envelope or outside cover of which, or any postal-card upon which, are any delineation, epithets, terms, or language of an indecent, lewd, lascivious, obscene, libelous, scurrilous, defamatory, or threatening character, or calculated, by the terms or manner or style of display, and obviously intended, to reflect injuriously upon the character or conduct of another.” The letter of the defendant comes within this description, and, as he sealed the letter, he did not violate the law. The jury will find the defendant not guilty.